Exhibit 10.4

 



Execution Copy



 



AMENDMENT NO. 4 TO SPONSORED RESEARCH AGREEMENT

 

This Amendment No. 4 to Sponsored research Agreement (this “Amendment”) is
entered into as of August 12, 2019 and is effective as of June 28, 2019 (the
“Amendment Date”), by and between Medgenics Medical Israel Ltd. (“Sponsor”), a
company organized under the laws of the State of Israel and wholly owned
subsidiary of Aevi Genomic Medicine, Inc., a Delaware corporation (“Aevi”), and
The Children’s Hospital of Philadelphia, a non-profit entity organized and
existing under the laws of Pennsylvania (“CHOP”). CHOP and Sponsor are sometimes
referred to in this Amendment individually as a “Party” or, collectively, as the
“Parties.”

 

Whereas, CHOP and Sponsor are parties to that certain Sponsored Research
Agreement dated November 12, 2014, as amended by Amendment No. 1 to Sponsored
Research Agreement effective on December 18, 2015, Amendment No. 2 to Sponsored
Research Agreement effective on February 16, 2017, and Amendment No. 3 to
Sponsored Research Agreement effective on March 29, 2019, and as extended by
letters dated June 28, 2017 and June 26, 2018 (the “SRA”);

 

Whereas, Aevi issued CHOP a Secured Convertible Promissory Note on March 29,
2019 (the “Note”) wherein the principal amount of $3,166,666.64 is due and
payable by Aevi to CHOP on September 30, 2019; and

 

Whereas, Sponsor and CHOP now desire to amend the terms of Sponsor’s ability to
extend the term of the SRA for 2019.

 

Now, Therefore, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties mutually agree as follows:

 

1.Amendment of Section 3.1 (Term).

 

Effective as of the Amendment Date, Section 3.1 of the SRA is hereby amended and
restated to read in its entirety as follows:

 

“Term. The term of this AGREEMENT shall begin on the EFFECTIVE DATE and shall
end on June 30, 2020. At SPONSOR’s option upon written notice to CHOP, the term
of this AGREEMENT shall automatically be extended (a) until June 30, 2021 if
(i) SPONSOR provides such notice to CHOP on or prior to September 30, 2019 and
(ii) Aevi pays to CHOP the principal amount of the Note in full on or prior to
September 30, 2019, and (b) until each subsequent June 30th anniversary if
SPONSOR provides such notice to CHOP at least one (1) year prior to the
expiration of the then-applicable term. For clarity, if Aevi does not pay to
CHOP the principal amount of the Note in full on or prior to September 30, 2019,
this Agreement will automatically expire on June 30, 2020. For further clarity
and by way of example, if the term of this AGREEMENT is extended by SPONSOR
pursuant to Section 3.1(a) until June 30, 2021, and SPONSOR gives written notice
of further extension on or prior to June 30, 2020, then the term of this
AGREEMENT will be extended through June 30, 2022, and if SPONSOR does not give
written notice of such extension on or prior June 30, 2020, the AGREEMENT will
expire on June 30, 2021.”

 



 1 

 





 

2.Single Instrument.

 

This Amendment and the SRA, as amended and modified by this Amendment, shall
constitute and shall be construed as a single instrument. The provisions of the
SRA, as amended and modified by the provisions of this Amendment, are
incorporated herein by this reference and are hereby ratified and reaffirmed.

 

3.Counterparts.

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original document, and all of which, together with this writing, shall be deemed
one instrument. This Amendment may be executed by electronic, facsimile or PDF
signatures, which signatures shall have the same force and effect as original
signatures.

 

 

 

 

 

Signature Page to Follow


 



 2 

 





 

In Witness Whereof, the parties have executed and delivered this Amendment as of
the Amendment Date. 

 



THE CHILDREN’S HOSPITAL OF PHILADELPHIA

 

 

By: /s/ Thomas Todorow                                   

 

Name: Thomas Todorow                                   

 

Title: EVP and Chief Financial Officer             

 





MEDGENICS MEDICAL ISRAEL, LTD.

 

 

By: /s/ Michael F. Cola                                       

 

Name: Michael F. Cola                                        

 

Title: Chief Executive Officer and President__

 



 

 

 

 

 

 

 



 3 

